DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 19 is objected to because of the following informalities:
Regarding claim 19, the recited “supportincludes” should be corrected to “support includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamamoto et al. US 20100296849.
Regarding claim 1, Yamamoto et al. discloses:
A device comprising:
a rotator (61) (FIG. 11) having a rotation axis; 
a belt (62) (FIG. 11);
a belt support (63/65/66) (FIG. 11) surrounded by the belt, the belt support configured to form a nip with the rotator; and
a sliding sheet (64) (FIG. 11) configured to be pinched at the nip between an inner peripheral surface of the belt and the belt support,
wherein one of the belt support and the sliding sheet comprises a hook engaging portion (64a) (FIGs. 12 and 14B) including an aperture; and
wherein the other of the belt support and the sliding sheet comprises a hook (63d) (FIGs. 12, 13, and 14B) engaged to the aperture.
Regarding claim 3, Yamamoto et al. discloses:
wherein the belt support includes a guide (63a) (FIG. 12) configured to guide an inner peripheral surface of the belt,
wherein one of the guide and the sliding sheet comprises the hook engaging portion including the aperture (FIG. 14B).
Regarding claim 7, Yamamoto et al. discloses:
wherein the belt support includes a nip forming member (63a) (FIG. 11) configured to, with the rotator, pinch the belt to form the nip.
Regarding claim 9, Yamamoto et al. discloses:
a heater (67) (FIG. 11) configured to heat the rotator.

wherein the heater is positioned inside the rotator (FIG. 11).
Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Naitoh et al. US 20190377286.
Regarding claim 1, Naitoh et al. discloses:
A device comprising:
a rotator (83) (FIG. 2) having a rotation axis; 
a belt (81) (FIG. 2);
a belt support (86/87) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator; and
a sliding sheet (90) (FIGs. 2 and 3) configured to be pinched at the nip between an inner peripheral surface of the belt and the belt support,
wherein one of the belt support and the sliding sheet comprises a hook engaging portion (90a) (FIG. 3) including an aperture; and
wherein the other of the belt support and the sliding sheet comprises a hook (86a) (FIG. 3) engaged to the aperture.
Regarding claim 3, Naitoh et al. discloses:
wherein the belt support includes a guide (86) (FIG. 2) configured to guide an inner peripheral surface of the belt,
wherein one of the guide and the sliding sheet comprises the hook engaging portion including the aperture (FIG. 3).
Regarding claim 7, Naitoh et al. discloses:
wherein the belt support includes a nip forming member (86) (FIG. 2) configured to, with the rotator, pinch the belt to form the nip.

a heater (82) (FIG. 2) configured to heat the rotator.
Regarding claim 10, Yamamoto et al. discloses:
wherein the heater is positioned inside the rotator [0049] (when the fixing device includes the pressure belt and fixing roller). 
Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Handa et al. 20200401069.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Handa et al. discloses:
A device comprising:
a rotator (81) (FIG. 2) having a rotation axis; 
a belt (130) (FIG. 2);
a belt support (140/200/G/N) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator; and

wherein one of the belt support and the sliding sheet comprises a hook engaging portion (FIG. 3) including an aperture; and
wherein the other of the belt support and the sliding sheet comprises a hook (FIGs. 2 and 3) engaged to the aperture.
Regarding claim 2, Handa et al. discloses:
wherein the belt support comprises the hook engaging portion and the sliding sheet comprises the hook (FIG. 3).
Regarding claim 3, Handa et al. discloses:
wherein the belt support includes a guide (G) (FIG. 2) configured to guide an inner peripheral surface of the belt,
wherein one of the guide and the sliding sheet comprises the hook engaging portion including the aperture (FIG. 3).
Regarding claim 4, Handa et al. discloses:
wherein the guide includes an upstream guide (G1) (FIG. 2) positioned upstream of the nip in a moving direction of the belt at the nip, the moving direction being perpendicular to a width direction parallel to the rotation axis, and a downstream guide (G2) (FIG. 2) positioned downstream of the nip in the moving direction, and wherein the downstream guide comprises the hook engaging portion including the aperture (FIGs. 2 and 3).
Regarding claim 5, Handa et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which the inner peripheral surface of the belt slides (FIG. 2);
wherein the hook comprises:

	a neck portion connecting the end portion and the base, and having a width narrower than the maximum width of the end portion in the width direction (FIG. 3), and
wherein the maximum width of the end portion is greater than a width of the aperture in the width direction (FIG. 3).
Regarding claim 6, Handa et al. discloses:
wherein the neck portion has a length in the moving direction greater than a thickness of the hook engaging portion in the moving direction (FIG. 3).
Regarding claim 7, Handa et al. discloses:
wherein the belt support includes a nip forming member (N) (FIG. 2) configured to, with the rotator, pinch the belt to form the nip.
Regarding claim 8, Handa et al. discloses:
wherein the belt support includes a stay (200) (FIG. 2) supporting the downstream guide, wherein the hook engaging portion faces the stay in the moving direction, and wherein the hook engaging portion is spaced apart from the stay by a distance greater than a length of the end portion in the moving direction (FIGs. 2 and 3).
Regarding claim 9, Handa et al. discloses:
a heater (110) (FIG. 2) configured to heat the rotator.
Regarding claim 10, Handa et al. discloses:
wherein the heater is positioned inside the rotator (FIG. 2).
Regarding claim 11, Handa et al. discloses:
A device comprising:

a belt (130) (FIG. 2);
a belt support (140/200/G/N) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator and including an aperture (FIG. 3);
a sliding sheet (150) (FIG. 2) positioned between an inner peripheral surface of the belt and the belt support, the sliding sheet comprising a connecting tab arranged at one end of the sliding sheet in a rotation direction of the belt, wherein the connecting tab is received by the aperture to connect the sliding sheet to the belt support (FIGs. 2 and 3).
Regarding claim 12, Handa et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which an inner peripheral surface of the belt slides (FIG. 2), and wherein the connecting tab comprises:
a neck portion (FIG. 3), and
an engagement portion extending from the neck portion, wherein the neck portion is positioned between the engagement portion and the base opposite the base (FIG. 3).
Regarding claim 13, Handa et al. discloses:
wherein the engagement portion is angled relative to the neck (FIGs. 2 and 3).
Regarding claim 14, Handa et al. discloses:
wherein the engagement portion extends in the width direction (FIGs. 2 and 3).
Regarding claim 15, Handa et al. discloses:
	wherein the engagement portion includes first and second engagement surfaces extending from opposite sides of the neck portion in the width direction (FIG. 3).
Regarding claim 16, Handa et al. discloses:
a plurality of the tabs spaced apart from one another in a width direction parallel to the rotation axis, and a plurality of the apertures correspondingly spaced apart in the width direction (FIG. 3).

wherein the sliding sheet comprises a base including a sliding surface on which an inner peripheral surface of the belt slides (FIG. 2), and wherein the tab comprises:
an end portion having a width in the width direction, wherein the width includes a maximum width at a proximal location relative to the base in the rotation direction that tapers to a narrower width at a distal location farther from the base in the rotation direction (FIG. 3); and
a neck portion between the end portion and the base, and having a width narrower than the maximum width of the end portion in the width direction (FIG. 3), and
wherein the maximum width of the end portion is greater than a width of the aperture in the width direction (FIG. 3).
Regarding claim 18, Handa et al. discloses:
wherein the belt support includes a downstream guide (G2) (FIG. 2) positioned downstream of the nip in the moving direction and a stay (200) (FIG. 2) supporting the downstream guide, wherein the downstream guide defines the aperture (FIG. 3).
Regarding claim 19, Handa et al. discloses:
wherein the belt supportincludes an upstream guide (G1) (FIG. 1) positioned upstream of the nip in the moving direction, and wherein another end of the sliding sheet opposite the one end is fastened to the upstream guide (FIG. 2).
Regarding claim 20, Handa et al. discloses:
wherein the connecting tab comprises a hook (FIG. 3).
Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Handa et al. 20200310314.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
Regarding claim 1, Handa et al. discloses:
A device comprising:
a rotator (81) (FIG. 2) having a rotation axis; 
a belt (130) (FIG. 2);
a belt support (140/200/G/N) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator; and
a sliding sheet (150) (FIG. 2) configured to be pinched at the nip between an inner peripheral surface of the belt and the belt support,
wherein one of the belt support and the sliding sheet comprises a hook engaging portion (FIG. 3) including an aperture; and
wherein the other of the belt support and the sliding sheet comprises a hook (FIGs. 2 and 3) engaged to the aperture.
Regarding claim 2, Handa et al. discloses:
wherein the belt support comprises the hook engaging portion and the sliding sheet comprises the hook (FIG. 3).
Regarding claim 3, Handa et al. discloses:

wherein one of the guide and the sliding sheet comprises the hook engaging portion including the aperture (FIG. 3).
Regarding claim 4, Handa et al. discloses:
wherein the guide includes an upstream guide (G1) (FIG. 2) positioned upstream of the nip in a moving direction of the belt at the nip, the moving direction being perpendicular to a width direction parallel to the rotation axis, and a downstream guide (G2) (FIG. 2) positioned downstream of the nip in the moving direction, and wherein the downstream guide comprises the hook engaging portion including the aperture (FIGs. 2 and 3).
Regarding claim 5, Handa et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which the inner peripheral surface of the belt slides (FIG. 2);
wherein the hook comprises:
	an end portion having a width in the width direction, wherein the width includes a maximum width at a proximal location relative to the base that tapers to a narrower width at a distal location farther from the base (FIG. 3); and
	a neck portion connecting the end portion and the base, and having a width narrower than the maximum width of the end portion in the width direction (FIG. 3), and
wherein the maximum width of the end portion is greater than a width of the aperture in the width direction (FIG. 3).
Regarding claim 6, Handa et al. discloses:
wherein the neck portion has a length in the moving direction greater than a thickness of the hook engaging portion in the moving direction (FIG. 3).

wherein the belt support includes a nip forming member (N) (FIG. 2) configured to, with the rotator, pinch the belt to form the nip.
Regarding claim 8, Handa et al. discloses:
wherein the belt support includes a stay (200) (FIG. 2) supporting the downstream guide, wherein the hook engaging portion faces the stay in the moving direction, and wherein the hook engaging portion is spaced apart from the stay by a distance greater than a length of the end portion in the moving direction (FIGs. 2 and 3).
Regarding claim 9, Handa et al. discloses:
a heater (110) (FIG. 2) configured to heat the rotator.
Regarding claim 10, Handa et al. discloses:
wherein the heater is positioned inside the rotator (FIG. 2).
Regarding claim 11, Handa et al. discloses:
A device comprising:
a rotator (81) (FIG. 2) having a rotation axis; 
a belt (130) (FIG. 2);
a belt support (140/200/G/N) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator and including an aperture (FIG. 3);
a sliding sheet (150) (FIG. 2) positioned between an inner peripheral surface of the belt and the belt support, the sliding sheet comprising a connecting tab arranged at one end of the sliding sheet in a rotation direction of the belt, wherein the connecting tab is received by the aperture to connect the sliding sheet to the belt support (FIGs. 2 and 3).
Regarding claim 12, Handa et al. discloses:

a neck portion (FIG. 3), and
an engagement portion extending from the neck portion, wherein the neck portion is positioned between the engagement portion and the base opposite the base (FIG. 3).
Regarding claim 13, Handa et al. discloses:
wherein the engagement portion is angled relative to the neck (FIGs. 2 and 3).
Regarding claim 14, Handa et al. discloses:
wherein the engagement portion extends in the width direction (FIGs. 2 and 3).
Regarding claim 15, Handa et al. discloses:
	wherein the engagement portion includes first and second engagement surfaces extending from opposite sides of the neck portion in the width direction (FIG. 3).
Regarding claim 16, Handa et al. discloses:
a plurality of the tabs spaced apart from one another in a width direction parallel to the rotation axis, and a plurality of the apertures correspondingly spaced apart in the width direction (FIG. 3).
Regarding claim 17, Handa et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which an inner peripheral surface of the belt slides (FIG. 2), and wherein the tab comprises:
an end portion having a width in the width direction, wherein the width includes a maximum width at a proximal location relative to the base in the rotation direction that tapers to a narrower width at a distal location farther from the base in the rotation direction (FIG. 3); and
a neck portion between the end portion and the base, and having a width narrower than the maximum width of the end portion in the width direction (FIG. 3), and

Regarding claim 18, Handa et al. discloses:
wherein the belt support includes a downstream guide (G2) (FIG. 2) positioned downstream of the nip in the moving direction and a stay (200) (FIG. 2) supporting the downstream guide, wherein the downstream guide defines the aperture (FIG. 3).
Regarding claim 19, Handa et al. discloses:
wherein the belt supportincludes an upstream guide (G1) (FIG. 1) positioned upstream of the nip in the moving direction, and wherein another end of the sliding sheet opposite the one end is fastened to the upstream guide (FIG. 2).
Regarding claim 20, Handa et al. discloses:
wherein the connecting tab comprises a hook (FIG. 3).
Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Taguchi et al. 20200310312.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

A device comprising:
a rotator (81) (FIG. 2) having a rotation axis; 
a belt (130) (FIG. 2);
a belt support (140/200/G/N) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator; and
a sliding sheet (150) (FIG. 2) configured to be pinched at the nip between an inner peripheral surface of the belt and the belt support,
wherein one of the belt support and the sliding sheet comprises a hook engaging portion (FIG. 3) including an aperture; and
wherein the other of the belt support and the sliding sheet comprises a hook (FIGs. 2 and 3) engaged to the aperture.
Regarding claim 2, Taguchi et al. discloses:
wherein the belt support comprises the hook engaging portion and the sliding sheet comprises the hook (FIG. 3).
Regarding claim 3, Taguchi et al. discloses:
wherein the belt support includes a guide (G) (FIG. 2) configured to guide an inner peripheral surface of the belt,
wherein one of the guide and the sliding sheet comprises the hook engaging portion including the aperture (FIG. 3).
Regarding claim 4, Taguchi et al. discloses:
wherein the guide includes an upstream guide (G1) (FIG. 2) positioned upstream of the nip in a moving direction of the belt at the nip, the moving direction being perpendicular to a width direction parallel to the rotation axis, and a downstream guide (G2) (FIG. 2) positioned downstream of the nip in 
Regarding claim 5, Taguchi et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which the inner peripheral surface of the belt slides (FIG. 2);
wherein the hook comprises:
	an end portion having a width in the width direction, wherein the width includes a maximum width at a proximal location relative to the base that tapers to a narrower width at a distal location farther from the base (FIG. 3); and
	a neck portion connecting the end portion and the base, and having a width narrower than the maximum width of the end portion in the width direction (FIG. 3), and
wherein the maximum width of the end portion is greater than a width of the aperture in the width direction (FIG. 3).
Regarding claim 6, Taguchi et al. discloses:
wherein the neck portion has a length in the moving direction greater than a thickness of the hook engaging portion in the moving direction (FIG. 3).
Regarding claim 7, Taguchi et al. discloses:
wherein the belt support includes a nip forming member (N) (FIG. 2) configured to, with the rotator, pinch the belt to form the nip.
Regarding claim 8, Taguchi et al. discloses:
wherein the belt support includes a stay (200) (FIG. 2) supporting the downstream guide, wherein the hook engaging portion faces the stay in the moving direction, and wherein the hook engaging portion is spaced apart from the stay by a distance greater than a length of the end portion in the moving direction (FIGs. 2 and 3).

a heater (110) (FIG. 2) configured to heat the rotator.
Regarding claim 10, Taguchi et al. discloses:
wherein the heater is positioned inside the rotator (FIG. 2).
Regarding claim 11, Taguchi et al. discloses:
A device comprising:
a rotator (81) (FIG. 2) having a rotation axis; 
a belt (130) (FIG. 2);
a belt support (140/200/G/N) (FIG. 2) surrounded by the belt, the belt support configured to form a nip with the rotator and including an aperture (FIG. 3);
a sliding sheet (150) (FIG. 2) positioned between an inner peripheral surface of the belt and the belt support, the sliding sheet comprising a connecting tab arranged at one end of the sliding sheet in a rotation direction of the belt, wherein the connecting tab is received by the aperture to connect the sliding sheet to the belt support (FIGs. 2 and 3).
Regarding claim 12, Taguchi et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which an inner peripheral surface of the belt slides (FIG. 2), and wherein the connecting tab comprises:
a neck portion (FIG. 3), and
an engagement portion extending from the neck portion, wherein the neck portion is positioned between the engagement portion and the base opposite the base (FIG. 3).
Regarding claim 13, Taguchi et al. discloses:
wherein the engagement portion is angled relative to the neck (FIGs. 2 and 3).
Regarding claim 14, Taguchi et al. discloses:
wherein the engagement portion extends in the width direction (FIGs. 2 and 3).

	wherein the engagement portion includes first and second engagement surfaces extending from opposite sides of the neck portion in the width direction (FIG. 3).
Regarding claim 16, Taguchi et al. discloses:
a plurality of the tabs spaced apart from one another in a width direction parallel to the rotation axis, and a plurality of the apertures correspondingly spaced apart in the width direction (FIG. 3).
Regarding claim 17, Taguchi et al. discloses:
wherein the sliding sheet comprises a base including a sliding surface on which an inner peripheral surface of the belt slides (FIG. 2), and wherein the tab comprises:
an end portion having a width in the width direction, wherein the width includes a maximum width at a proximal location relative to the base in the rotation direction that tapers to a narrower width at a distal location farther from the base in the rotation direction (FIG. 3); and
a neck portion between the end portion and the base, and having a width narrower than the maximum width of the end portion in the width direction (FIG. 3), and
wherein the maximum width of the end portion is greater than a width of the aperture in the width direction (FIG. 3).
Regarding claim 18, Taguchi et al. discloses:
wherein the belt support includes a downstream guide (G2) (FIG. 2) positioned downstream of the nip in the moving direction and a stay (200) (FIG. 2) supporting the downstream guide, wherein the downstream guide defines the aperture (FIG. 3).
Regarding claim 19, Taguchi et al. discloses:
wherein the belt supportincludes an upstream guide (G1) (FIG. 1) positioned upstream of the nip in the moving direction, and wherein another end of the sliding sheet opposite the one end is fastened to the upstream guide (FIG. 2).

wherein the connecting tab comprises a hook (FIG. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.